                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


ANTHONY RAY MUNDY                                                                   PLAINTIFF


 V.                                   CIVIL NO. 6:18-cv-06115


 FITZPATRICK (Classification Officer,
 ADC Malvern); JD HUDSON (Correctional
 Floor Officer, Ouachita River Correctional
 Unit; and MRS. HOSMAN (Classification
 Officer, Ouachita River Correctional Unit)                                     DEFENDANTS


                                            ORDER

       The Court has received a report and recommendation (ECF No. 33) from United States

Magistrate Judge Barry A. Bryant. Plaintiff filed a complaint alleging his constitutional rights

were violated on July 15, 2018, while incarcerated in the Arkansas Department of Correction

(“ADC”) Ouachita River Unit. Defendants filed a Motion for Summary Judgment on Exhaustion

(ECF No. 17), and Plaintiff filed a Response in Opposition (ECF No’s. 20, 23). Defendants filed

a Reply (ECF No. 24). After considering the evidence and the arguments the Magistrate

recommended that Defendants’ motion be granted and that Plaintiff’s complaint be dismissed

without prejudice for failure to exhaust administrative remedies against the Defendants in this

case. No objections to the Report and Recommendation have been filed.

       Upon review, the Court finds that the Report and Recommendation is proper, contains no

clear error, and is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Defendants’ Motion for Summary Judgment (ECF

No. 17) should be and hereby is GRANTED;
     IT IS FURTHER ORDERED that Plaintiff’s Complaint should be and hereby is

DISMISSED WITHOUT PREJUDICE.

      SO ORDERED this 26th day of February 2020.

                                                   /s/Robert T. Dawson
                                                   ROBERT T. DAWSON
                                                   SENIOR U.S. DISTRICT JUDGE
